DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 04/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/127,860 16/424,982 16/202,559, and 16/233,054 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
This action is in response to the communications and remarks filed on 04/05/2021. Claims 1-20 have been previously canceled. Claims 21-40 have been examined and are pending.
Response to Arguments
Acknowledgement to applicant's amendment to specification and claim 30 have been noted. The specification and claim have been reviewed, entered and found obviating to previously raised objection for minor informalities. Objection to the specification and claim is hereby withdrawn.
Applicant's arguments, see pages 9-12, filed 04/05/2021, regarding the 103 rejections of Claims 21-40 have been fully considered and are persuasive.  
The claims are now in condition for allowance.

	
Allowable Subject Matter

Claims 21-40 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance:There is no teaching or suggestion in the prior art of the combination of claim limitations, among other things, as presented in the original claim 21 specifically that an apparatus of a responder station (RSTA), the apparatus comprising memory; and processing circuitry coupled to the memory, the processing circuity configured to:  in response to a determination, encode a location measurement report (LMR) comprising an invalid measurement field indicating the UL NDP was not generated from the LTF generation information; in response to a determination that the UL NDP was generated from the LTF generation information, encode the LMR comprising the invalid measurement field indicating the UL NDP was generated from the LTF generation information, and configure the RSTA to transmit the LMR to the ISTA, in view of other limitations and intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

The closest prior art made of record are:
Seok (2017/0150493 A1) teaches wireless communications for multi-users, a station may receive a trigger frame including a transmitter address field. When the trigger frame is a multi-user request-to-send (MU-RTS) frame eliciting clear-to-send (CTS) frames from a plurality of stations, the station transmit a CTS frame including a first receiver address field in response to the trigger frame. The first receiver address field may be set equal to the transmitter address field. When the trigger frame elicits data frames from a plurality of stations, the station transmit a data frame including a second receiver address field in response to the trigger frame. The second receiver address field may be set to a destination address. Other methods, apparatus, and computer-readable media are also disclosed [¶¶0049-0050, 0167-0170, 0173-0174, 0176-0177, 0212, 0232-0234, 0236-0237, 0239-0240, 0247, 0249-0251, 0271, 0276, 0286-0287, 0294-0298, 0310, 0347, 0349-0350, 0353-0359, 0362-0366].
Bhandaru et al (20180115424 A1) teaches the subject system for securing wireless frames without association, an electronic device may establish a pre-association security mechanism with an access point prior to association with the access point. The electronic device may perform protected communication with the access point based on the established pre-association security mechanism without association with the access point. In some aspects, the access point may establish a pre-association security mechanism with a device prior to association with the device. The access point may perform protected wireless communication with the device based on the established pre-association security without the device being associated with the access point. In this manner, the electronic 
Amizur (2017/0171766 A1) teaches access points, devices, and methods related to a fine timing measurement (FTM) protocol. For example, a method may be provided, wherein the method includes determining the number of symbols to send to a device; determining a fine timing measurement (FTM) response frame in response to receiving at least one FTM request frame, wherein the FTM response frame comprises the determined number of symbols; determining a null data packet (NDP) comprising the number of determined symbols; and determining to transmit the FTM response frame to the device [¶¶0069 and 0077].
Li et al (2017/0033963 A1) teaches systems related to a low PAPR LTF sequences system. A device may determine a wireless communication channel with a first device in accordance with a wireless communication standard, the wireless communication channel having one or more streams. The device may determine one or more common sequences between the one or more streams. The device may generate a high efficiency preamble in accordance with a high efficiency communication standard. The device may generate one or more long training field (LTF) sequences included in the preamble based at least in part on the one or more common sequences and one or more codes. The device may 
Katsube et al (2009/0310524 A1) teaches receiver includes a low noise amplifier, a local signal generator, a first mixer, a second mixer, a first amplifier, a second amplifier, a first A/D converter, a second A/D converter, and a signal level detection unit. A detection signal from at least one terminal of the first A/D converter is supplied to an input terminal of the signal level detection unit, thereby generating a reception start signal from the output terminal. Before an RF reception signal is received, a first signal processing unit containing the first mixer, the first amplifier, and the first A/D converter is controlled to an active state, and a second signal processing unit containing the second mixer, the second amplifier, and the second A/D converter is controlled to a low power consumption state. After the RF reception signal is received, the second signal processing unit is controlled to the active state [¶¶0064, 0068, 0076, 0087, and 0091].
Erceg (2014/0286238 A1) teaches a wireless communication device is configured to generate frames based on any of a number of different frame formats for transmission to one or more other recipient wireless communication devices. The frame may be implemented to include data intended for two or more recipient devices. The device encodes first data intended for a first recipient device using first one or more coding parameters and encodes second data intended for a second recipient device using second one or more coding parameters. The manner by which the first and second data have been encoded 
Abramovsky et al (2017/0324549 A1) teaches computing readable media, apparatuses, and methods for secure time of flight measurements are disclosed. An apparatus comprising processing circuitry is disclosed. The processing circuitry configured to encode a fine time measurement (FTM) request. The processing circuitry further configured to decode a FTM response from the responder, where the FTM response is to be received at the wireless device at a time t2, and generate a symmetric key from a private encryption key of the wireless device and the public encryption key of the responder. The processing circuitry further configured to transmit an acknowledgement to the FTM response, the acknowledgement is transmitted at time t3, and decode an encrypted FTM frame from the responder with the symmetric key, the decrypted FTM message comprising a time t1 when the FTM response was to be transmitted and a time t4 when the acknowledgement to the FTM response was to be received [¶060].
Adachi et al (2018/0007701 A1) teaches a wireless communication device includes a transmitter configured to transmit a first field containing information to identify a plurality of wireless communication terminals, and configured to multiplex and transmit a plurality of second fields in each of which a first frame 
Buckley et al (2014/0036934 A1) teaches a method and system for burst formatting of precoded EPGRS2 supporting legacy user multiplexing, the method generating, at a transmitter, a burst containing a plurality of inverse discrete Fourier transform (‘IDFT’) precoded symbols and plurality of non-IDFT precoded mid-amble symbols, wherein the IDFT precoded symbols are addressed for a first mobile device, and the non-IDFT precoded mid-amble symbols contain data addressed to a second mobile device [¶0183].
Chu et al (10631187 B1) teaches an apparatus that includes a transceiver circuit and a processing circuit. The transceiver circuit is configured to transmit and receive wireless signals. The processing circuit is configured to generate a request frame using an extended control frame format to indicate an enhanced fine timing measurement (EFTM) based range measurement to a second apparatus, cause the transceiver circuit to transmit, when a transmission opportunity (TXOP) is granted to the apparatus, wireless signals carrying the request frame to start the EFTM based range measurement that exchanges null 
Shrivastava et al (20100136920 A1) teaches a method and a system for optimizing a measurement reporting mechanism in a wireless network is provided. The method includes receiving a measurement report message from a radio resource control layer and storing the measurement report message in a radio link control layer. The method also includes checking for invalid measurement report messages by the radio resource control layer. Further, the method also includes indicating to the radio link control layer to discard invalid measurement report messages and discarding the measurement report message based on the indication [¶¶0036-0053].
Hsu et al (WO 2015/130712 Al) teaches method of combined direction finding (DF) and fine timing measurement (FTM) positioning in a wireless location area network (WLAN) is proposed. A multiple antenna IEEE 802. 11 transmitting device (AP) can transmit signal preamble contain o ing multiple Long Training Field (LTF) symbols in a radio frame from multiple antennas, which allows a receiving device (STA) to resolve multiple DF sounding signals transmitted from the multiple antennas and thereby estimating angle of departure (AoD). On the other hand, the AP can estimate angle of arrival (AoA) from radio signals transmitted from the STA. When the radial resolution error of AoD or AoA positioning increases, DF positioning and fine-timing measurement (FTM) 
Chun et al (US 20190165883 A1) teaches an embodiment of the present invention suggests a method in which an access point (AP) obtains channel quality information in a wireless LAN system. The AP transmits, to at least one station (STA), a null data packet announcement (NDP-A) frame including information on transmission of a subsequent null data packet (NDP) frame, and transmits an NDP frame to the at least one station on the basis of information on the NDP-A frame. Further, the AP receives, from the at least one STA, a feedback frame including downlink channel quality information. At this time, the NDP frame includes an L-part for a legacy STA and a high efficiency (HE)-part for a HE STA, wherein the HE-part consists of a HE-signaling A (HE-SIG A) field, a HE-short training field (HE-STF), and a HE-long training field (HE-LTF) [¶¶0062-0063 and Fig. 5].
Kwon et al (US 20130272137 A1) teaches method of communicating in a wireless network includes transmitting, by a station, a null data packet (NDP) power save (PS)-Poll frame including a short training field and a long training field. Also, the NDP PS-Poll frame includes a signaling field including a message type indicator, a transmitter address (TA), a receiver address (RA), and a cyclic redundancy check (CRC). Additionally, the method includes receiving, by the station, buffered data in accordance with the NDP PS-Poll frame [¶¶0025-0026].
Traninin (US 20160149621 A1) teaches method and apparatus for obtaining sounding measurements between an access point and a wireless station within a 
Chun et al (US 20170033898 A1) teaches method and apparatus for transmitting a frame on the basis of a sounding procedure is disclosed. The method for transmitting the frame on the basis of a sounding procedure in a wireless LAN may comprise the steps of: transmitting an NDPA frame to each of multiple STAs by an AP wherein the NDPA frame notifies of the transmission of NDP; transmitting the NDP to each of the multiple STAs by the AP; receiving, by the AP, multiple feedback frames transmitted through multiple transmission sources allocated to the multiple STAs in time sources overlapped by the multiple STAs, respectively; and transmitting, by the AP, multiple downlink frames to the multiple STAs respectively [¶¶0016 0070 and 0182].
Kim et al (US 20180263047 A1) teaches a method and an apparatus for transmitting a data unit on the basis of a trigger frame. A method of transmitting a data unit in a wireless LAN may comprise the steps in which: an STA receives a trigger frame from an AP; and in response to the trigger frame, the STA transmits, to the AP, an UL MU PPDU on a sub-channel, wherein a PPDU header of the UL MU PPDU comprises a MAC indicator field and at least one MAC header field, the MAC indicator field comprises at least one sub-indicator, 
Itagaki et al (US 20170280446 A1) teaches a communication apparatus, including: a processing unit configured to select one of a frame of a first format including a training signal and a frame of a second format not including a first field which is at least a part of the training signal, and generate the frame of the selected format; and a communication unit configured to transmit the frame of the first format or the frame of the second format. Also provided is a communication method, including: selecting one of a frame of a first format including a training signal and a frame of a second format not including a first field which is at least a part of the training signal, and generating the frame of the selected format; and transmitting the frame of the first format or the frame of the second format [¶¶0061, 0068, 0075-0077, and 0109].
Wang et al (US 20180192431 A1) teaches various embodiments may be generally directed to full duplex (FDX) communications on a wireless channel. More specifically, in various embodiments described herein, FDX communications may occur on a wireless channel between a FDX capable device, such as an access point (AP), and two or more half-duplex (HDX) capable devices, such as a plurality of stations (STAs). For instance, the AP may transmit information to a first station (STA) via a wireless channel at the same time as receiving information from a second STA via the wireless channel. In 
	
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/SWT/Examiner, Art Unit 2497                                                                                                                                                                                                        




/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497